Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 8-10, 13-14, 17-21 and 23-26 are pending
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Election/Restrictions
I.	Claims 1-6, 8-10, 13-14,  and 26 are drawn to a  method of altering T cell dysfunction in a subject suffering from cancer comprising administering to the subject metyrapone, wherein anti-tumor immunity is enhanced in the subject. Classified in CPC A61K31/4015.

II.	Claims 17-21  are drawn to a method of altering the differentiation trajectory of CD8+T cells comprising contacting a population of T cells with one or more agents capable of modulating glucocorticoid signaling., classified in CPC C07K 16/2818; Further election of species as set forth in specie elections below are required upon electing this invention.

III. Claims 23-25 drawn to An isolated T cell modified to comprise reduced glucocorticoid signaling  in which  the differentiation trajectory of CD8+T cell is altered,  comprising contacting a population of T cells with one or more agents capable of modulating glucocorticoid signaling. classified in CPC C12N9/10

These inventions are distinct, each from the other because of the following reasons: 
These distinct inventions have acquired separate status in the art, will support separate patents, and will require different fields of search for the respective inventions. Accordingly, restriction for examination purposes as indicated is considered proper; 35 U.S.C. 121; 37 CFR 1.141; 37 CFR 1.142.
Inventions I and II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the method of invention I and the method of invention II have different steps, require different materials, and have different outcome measures, for e.g. Invention I require diagnosis, evaluation of the patient, dosage determination, actual treatment with metyrapone and the final outcome is to relieve the patient of the condition., whereas Invention II requires, a method of applying to the T cells (which could be in-vitro also) any agent capable of modulating glucocorticoid signaling and measuring the trajectory of CD8T cells and Invention III is drawn to a specific T cell, which comprises isolating the T-cell which is modified, ensuring that the glucocorticoid receptor is reduced or abolished within the T-Cell. 
		Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species. Applicant is required to elect single disclosed specie from each of the election of specie requirement detailed below.
1. Specie Election 1: This specie election is required upon electing  Group I set forth in the above restriction. Applicant is required to elect either specie 1a or 1b recited below. Claims 6 is generic to this specie
Specie 1a: Presence of the method, wherein metyrapone is administered before, after or concurrently with checkpoint blockade (CPB) therapy, preferably, wherein the CPB therapy comprises anti-PD-1, anti-CTLA4, anti-PD-L1, anti-TIM3, anti-TIGIT, anti-LAG3, or combinations thereof..
Specie 1b:  Absence of the method, wherein metyrapone is administered before, after or concurrently with checkpoint blockade (CPB) therapy, preferably, wherein the CPB therapy comprises anti-PD-1, anti-CTLA4, anti-PD-L1, anti-TIM3, anti-TIGIT, anti-LAG3, or combinations thereof..


2. Specie Election 2: This specie election is required upon electing  Group I set forth in the above restriction. Applicant is required to elect either specie 2a or 2b recited below. Claim 8 is generic to this specie
Specie 2a: Presence of the method, wherein metyrapone is administered before, after or concurrently with adoptive cell transfer (ACT)..
Specie 2b:  Absence of the method, wherein metyrapone is administered before, after or concurrently with adoptive cell transfer (ACT).

3. Specie Election 3: This specie election is required upon electing  Group I set forth in the above restriction. Applicant is required to elect either specie 3a or 3b recited below. Claims 9, 10, 14 are  generic to this specie
Specie 3a: Presence of the method, comprising administering to the subject an IL-27 antagonist in an amount sufficient to decrease dysfunction.
Specie 3b:  Absence of the method, comprising administering to the subject an IL-27 antagonist in an amount sufficient to decrease dysfunction.

4. Specie Election 4: This specie election is required upon electing  Group I set forth in the above restriction. Applicant is required to elect either specie 4a or 4b recited below. Claim 13  is generic to this specie
Specie 4a: Presence of the method, further comprising administering to the subject one or more agents capable of modulating the expression, activity or function of one or more glucocorticoid+IL-27 signature genes or gene products, wherein the one or more genes are selected from the group consisting of. Lilrb4, Bcl2, Nuprl, Tgfb3, Tnfrsf4, 1124, Rampl, Klfl0, Cd27, Cd28, Tle2, Btla, Xcll, Egr2, Entpdl, Tcf7, Nfil3, Prdml, Mtl, Mt2, Stat3, Tigit, Havcr2, Lag3, Itga7, Acvrll, Gprl25, Aqpl1, , Kit, Trip6, 1110, Enpp2, Asb2, Jag2, Tnfrsfl8, Smyd3, Dbp, Ddit3, Tnfrsfl4, Zfp467, Crebl2, Hifla, Irf6, Alcam, Bachl, Pdcdl, Ctla4, Epcam, Gpldl, Cd68, Prnp, Gab2, Vldlr, 1110, Illr2, Nt5e, Itgae, C1qtnf4, Ccr7, Cd226, Ifng, Ccl4, Spp1, Ccl3, Cd48, Cxcr3, Nanog, Tfrc, Hmgn2, Ptrf, Icam2, Cd401g and Illa; or Table 7A and Table 7B; or Table 5A and Table 5B; or Table 6A and Table 6B; or Table 3; or Table 2A and Table 2B; or Table 1..
Specie 4b:  Absence of the method, further comprising administering to the subject one or more agents capable of modulating the expression, activity or function of one or more glucocorticoid+IL-27 signature genes or gene products, wherein the one or more genes are selected from the group consisting of. Lilrb4, Bcl2, Nuprl, Tgfb3, Tnfrsf4, 1124, Rampl, Klfl0, Cd27, Cd28, Tle2, Btla, Xcll, Egr2, Entpdl, Tcf7, Nfil3, Prdml, Mtl, Mt2, Stat3, Tigit, Havcr2, Lag3, Itga7, Acvrll, Gprl25, Aqpl1, , Kit, Trip6, 1110, Enpp2, Asb2, Jag2, Tnfrsfl8, Smyd3, Dbp, Ddit3, Tnfrsfl4, Zfp467, Crebl2, Hifla, Irf6, Alcam, Bachl, Pdcdl, Ctla4, Epcam, Gpldl, Cd68, Prnp, Gab2, Vldlr, 1110, Illr2, Nt5e, Itgae, C1qtnf4, Ccr7, Cd226, Ifng, Ccl4, Spp1, Ccl3, Cd48, Cxcr3, Nanog, Tfrc, Hmgn2, Ptrf, Icam2, Cd401g and Illa; or Table 7A and Table 7B; or Table 5A and Table 5B; or Table 6A and Table 6B; or Table 3; or Table 2A and Table 2B; or Table 1..

5.  Specie Election 5: This specie election is required upon electing Group II set forth in the above restriction Applicant is required to elect single disclosed specie of agent  capable of modulating glucocorticoid signaling. For e.g. small molecule and applicant is required to elect a specific small molecule with all the variables specifically defined.   Claims 17-25 are generic to this specie.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the specie requirement listed above., for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. Accordingly, each specie is patentably distinct and will require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder paragraph
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA M RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on M-F 8.30 am -4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629